COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                CONTINUING ORDER OF ABATEMENT

Appellate case name:            Tetra Technologies, Inc. v. David Alleman and Alleman
                                Consulting, LLC
Appellate case number:          01-19-00049-CV
Trial court case number:        2086-66742
Trial court:                    268th District Court of Harris County

        On June 13, 2019, appellees, David Alleman and Alleman Consulting, LLC (collectively
“appellees”), filed a motion “to abate this appeal pending a trial court determination as to
whether this case had been rendered moot by a binding compromise settlement agreement.” See
Mantas v. Fifth Court of Appeals, 925 S.W.2d 656, 658–59 (Tex. 1996) (orig. proceeding);
Tony’s Barbeque and Steakhouse, Inc. v. Three Points Invs., Inc., 527 S.W.3d 686, 689 (Tex.
App.—Houston [14th Dist.] 2017, no pet.). We granted appellees’ motion. Since then, appellees
have filed several status reports in this Court, with the most recent being filed on October 29,
2020.
        We direct appellees, no later than 90 days from the date of this order, to file another
report advising the Court of the status of any trial court proceedings. If appellees do not respond
as directed, the case may be reinstated on the Court’s active docket and the appeal may proceed
under the applicable Texas Rules of Appellate Procedure.
          The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket.
          It is so ORDERED.


Judge’s signature:    _____/s/ Julie Countiss_______
                       Acting individually       Acting for the Court

Date: December 22, 2020